Citation Nr: 9931963	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-16 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for inactive 
moderately advanced pulmonary tuberculosis (PTB), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran entered the Armed Forces of the United States on 
December 7, 1941 and was in beleaguered status until April 8, 
1942, was in no casualty status from April 9, 1942 until 
February 7, 1945, and had recognized guerrilla service from 
February 8, 1945 to April 15, 1945 and service with the 
Regular Philippine Army from April 15, 1945 to May 16, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1995 rating decision of the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to increased evaluation for PTB is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board notes that this matter was previously before it in 
December 1997.  At that time, the Board remanded this matter 
for additional development.  

The Board observed that at the time of a December 1996 VA 
examination, the veteran complained of easy fatigability but 
denied night sweats.  He also reported experiencing a chronic 
cough productive of yellowish mucus but denied hemoptysis.  
He indicated that he only experienced slight dyspnea, 
especially after coughing spells and denied any specific 
chest pain or fever.  X-ray revealed a pulmonic scar on the 
right lung and calcified granuloma on the left base.  There 
was no evidence of active disease.

Several spirometry tests were performed at that time, which 
revealed varying results.  On one battery of tests, the 
veteran was noted to have FVCs of 37 percent and 39 percent 
of that predicted.  FEV1/FVC testing revealed 97.8 percent 
and 61 percent of that predicted on the first battery of 
tests.  FEV-1 testing was 36.2 and 28.7percent of that 
predicted.  The interpretation reached by the examiner as a 
result of the first tests was that the veteran possibly had 
severe restriction and obstruction.  On the second battery of 
tests performed at that time, the veteran FVCs were 66.3 
percent and 60.3 percent of that predicted.  FEV1/FVC results 
were 97.9 percent and 101.8 percent of that predicted.  FEV-1 
results were 64.9 and 61.4 percent of that predicted.  The 
examiner indicated that these test results demonstrated mild 
restriction.  In the narrative summary, the veteran was noted 
to not be able to understand the commands.  

The Board noted that the graduated rating provisions for 
inactive pulmonary tuberculosis under 38 C.F.R. §§ 4.96(b), 
4.97, Diagnostic Codes 6721-6724 were applicable, since the 
veteran was receiving or entitled to receive compensation for 
PTB as of August 19, 1968.  Additionally, the graduated 
rating provisions as well as the provisions of Diagnostic 
Code 6731 (which applies to veterans initially entitled to 
receive compensation for PTB after August 19, 1968) were also 
to be considered, whichever was most beneficial to the 
appellant.

The Board noted that 38 C.F.R. 4.97 (which includes 
Diagnostic Code 6731) was amended, effective October 7, 1996, 
and that under revised Diagnostic Code 6731, depending on the 
specific findings, residuals of chronic, inactive, pulmonary 
tuberculosis are rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis. 

The Board further observed that on the December 1996 VA 
examination, chronic obstructive pulmonary disease was 
diagnosed and that it was not known if the chronic 
obstructive pulmonary disease represented a residual of the 
veteran's service-connected PTB or if the PTB would have been 
best evaluated on another basis.

The Board found that a remand was necessary in order to 
clarify the best basis for evaluating the veteran's service-
connected PTB.  The Board noted that if chronic obstructive 
pulmonary disease was not related to the veteran's PTB, its 
symptomatology had to be separated out, if possible, from the 
symptomatology attributable to the residuals of PTB.  
Additionally, the Board indicated that the pulmonary function 
testing might not have been accurate due to the veteran's 
problems following directions.  

The Board requested that the veteran be afforded another VA 
pulmonary examination to determine the current severity of 
his service connected PTB in light of the regulatory changes, 
and determine whether there was any other respiratory 
impairment present.  The examiner was specifically requested 
to list the veteran's current symptoms attributable to PTB.  
He was also asked to determine which of the following 
represented the major residuals of the service-connected PTB: 
interstitial lung disease, restrictive lung disease, or 
obstructive lung disease.  If the examiner concluded that 
there was another respiratory impairment present, he was to 
state, to the extent possible, whether any of the symptoms 
attributable to the non-service connected respiratory 
disorder could can be distinguished from the service-
connected respiratory disorder. 

In conjunction with the Board's December 1997 remand, the 
veteran was afforded additional VA examinations in 
June/September1998 and December 1998/ April 1999.  

While the veteran was given physical examinations and chest 
x-rays and spirometry tests were performed, the examiners did 
not indicate whether the veteran's chronic obstructive 
pulmonary disease was related to his PTB, and whether its 
symptomatology could be separated out from the symptomatology 
attributable to the residuals of the PTB.  The Board further 
notes that in a September 1998 report, the veteran was noted 
to have moderate restrictive ventilatory defect, while 
pulmonary function testing performed in December 1998 
revealed the veteran to have mild obstructive ventilatory 
defect.  The Board is of the opinion that such discrepancy 
needs clarification in order to determine the Diagnostic 
Codes under which the veteran should be properly rated.  
Moreover, the examiner's failure to provide the an opinion as 
to whether the major residuals of the service-connected PTB 
should be categorized as interstitial lung disease, 
restrictive lung disease, or obstructive lung disease is a 
violation of the Court's holding in Stegall v. West, 11 Vet. 
App. 268 (1998),wherein the Court held that a remand was 
necessary when the directives contained in a Board remand 
were not followed.  Furthermore, this information may impact 
upon the veteran's claim as it relates to 38 C.F.R. § 4.96(a) 
concerning coexisting respiratory conditions ratings.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTB since December 1998.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should forward the veteran's 
entire claims folder to the VA examiner 
who conducted the April 1999 VA 
examination.  Following a complete review 
of the claims folder, the examiner should 
specifically list the current symptoms 
attributable to pulmonary tuberculosis.  
The examiner is asked to determine which 
of the following represents the major 
residuals of the service-connected PTB: 
interstitial lung disease, restrictive 
lung disease, or obstructive lung 
disease.  If the examiner concludes that 
there is another respiratory impairment 
present, the examiner should state, to 
the extent possible, whether any of the 
symptoms attributable to the non-service 
connected respiratory disorder can be 
distinguished from the service connected 
respiratory disorder.  

If the April 1999 VA examiner is not 
available.  The veteran should be 
scheduled for an additional VA 
examination to determine the current 
severity of his service- connected PTB 
and determine whether there is any other 
respiratory impairment present.  All 
necessary tests and studies should be 
performed, including pulmonary function 
tests and all findings should be reported 
in detail.  After completion of the 
examination and review of the entire 
claims folder, the examiner should 
specifically list the veteran's current 
symptoms attributable to PTB.  The 
examiner is asked to determine which of 
the following represents the major 
residuals of the service-connected PTB:  
interstitial lung disease, restrictive 
lung disease, or obstructive lung 
disease.  If the examiner concludes that 
there is another respiratory impairment 
present, the examiner should state, to 
the extent possible, whether any of the 
symptoms attributable to the non-service 
connected respiratory disorder can be 
distinguished from the service connected 
respiratory disorder.  The examiner is 
requested to provide a description and 
complete diagnosis of each of the 
veteran's respiratory disorder(s).

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for PTB.  This 
should include rating the veteran's 
disorder under both diagnostic codes 
(6722 and 6731) and applying the most 
favorable criteria (the rating criteria 
in effect prior to August 19, 1968; the 
criteria in effect from August 19, 1968, 
to May 13, 1996; and the current rating 
criteria).

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












